BARNARD, P. J.
This is a motion to dismiss the appeal on the ground that no transcript has been filed.
It appears from the certificate of the county clerk that judgment was entered on March 8, 1938; that notice of appeal was filed on March 17, 1938; that a request for a transcript was filed with the clerk on March 31, 1938', and communicated to the court reporter; that on June 28, 1938, the respondents filed notice of motion for an order terminating the proceedings for the procurement of a transcript; that after notice and hearing an order was made on July 11, 1938, terminating the proceedings for the procuring of a transcript; and that no proceeding for a bill of exceptions or a transcript is pending in the trial court.
*140It further appears, by affidavit, that a transcript was prepared at the request of the attorney for the appellant, with the agreement that it should be paid for when completed ; that the transcript was completed in March, 1938, and the attorney for appellant was so notified and informed as to the amount due; that payment has not been made; and that the court reporter has refused to file the transcript until he is paid for its preparation.
No transcript has been filed here and no appearance has been made by the appellant in response to notice of this motion. The motion must, therefore, be granted. (Olinger v. Pacific Greyhound Lines, 18 Cal. App. (2d) 104 [62 Pac. (2d) 1406]; Wood v. Peterson Farms Co., 131 Cal. App. 312 [21 Pac. (2d) 468].)
The appeal is dismissed.
Marks, J., concurred.